t c memo united_states tax_court ernestine forrest petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in p’s income_tax for the tax_year based on p’s unreported dividend income and a disallowed deduction for an ira contribution in an amended answer r increased the determined deficiency by disallowing an income_tax_withholding credit of dollar_figure and schedule c business_expense deductions of dollar_figure for the tax_year held this court does not have jurisdiction to decide the withholding credit issue p is liable for the deficiency arising from the disallowed schedule c business_expense deductions ernestine forrest pro_se michael k park for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a federal_income_tax deficiency that respondent determined for petitioner’s tax_year after concessions by petitioner the issues left for decision are whether petitioner is entitled to a federal_income_tax withholding credit of dollar_figure for the tax_year whether petitioner is entitled to business_expense deductions claimed on schedule c profit or loss from business of dollar_figure for the tax_year and whether petitioner is entitled to a deduction under sec_1341 for amounts subtracted from her pension distributions during the tax_year findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by this reference at the time she filed her petition petitioner resided in california 1petitioner conceded receiving unreported dividend income of dollar_figure for the tax_year and that she is not entitled to an ira contribution deduction of dollar_figure for the tax_year which entirely disposes of the original issues in the notice_of_deficiency 2unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency on date determining an income_tax deficiency for petitioner’s tax_year of dollar_figure petitioner filed a timely petition with the court on date alleging a substantial deduction which will wipe out the alleged deficiency by an amendment to the answer served on petitioner by respondent on date respondent disallowed a withholding_tax credit of dollar_figure and schedule c deductions of dollar_figure the state of california withheld dollar_figure for federal_income_tax from a termination of employment lawsuit settlement it made with and paid to petitioner it also issued to petitioner a form_w-2 wage and tax statement for reflecting the withheld tax of dollar_figure and the dollar_figure settlement payment petitioner claimed a credit for the dollar_figure of allegedly withheld tax on her federal_income_tax return she did not however include any of the dollar_figure payment in her taxable_income shown on her federal_income_tax return respondent’s examining agent initially sought to tax the dollar_figure settlement payment by increasing petitioner’s federal taxable_income by that amount although the evidentiary record is sparse it is apparent from each party’s statements in court and filed documents that petitioner eventually convinced respondent that notwithstanding the form_w-2 she did not actually receive the dollar_figure until therefore respondent did not at the conclusion of the examination seek to increase petitioner’s federal taxable_income by the dollar_figure amount of the settlement payment respondemt’s decision to exclude the dollar_figure amount of the settlement payment from petitioner’s federal taxable_income would seem to have the consequence of rendering petitioner’s claimed dollar_figure withholding credit on her federal_income_tax return to be an overstatement of the credit for income_tax withheld at the source within the meaning of sec_6201 if so then as we note below the amount so overstated which was allowed against the tax shown on petitioner’s return could have been summarily assessed by respondent without being subject_to deficiency procedures pursuant to sec_6201 however respondent apparently neglected to do this to address this evident oversight respondent instead sought to amend his answer to challenge the claimed dollar_figure withholding credit for petitioner started collecting unemployment_compensation in she also considered starting a solo law practice a process that apparently began as far back as see forrest v commissioner tcmemo_2009_228 she claimed in connection with efforts to find work as a contract attorney expenses for office supplies and other items the claimed expenses were initially reported on schedule a itemized_deductions of her federal_income_tax return but were subsequently claimed on schedule c of her federal_income_tax return as a business_expense petitioner reported no income from work as a contract attorney in either or the expenses which she had sought to recast as schedule c business deductions at trial were rejected on account of the court’s finding that her work as a contract attorney was not an active trade_or_business see forrest v commissioner supra on schedule c of her return petitioner reported no income and claimed deductions of dollar_figure petitioner’s planned solo law practice never made it past the startup phase to fruition she acknowledged that none of her referrals in resulted in paying clients and that she never purchased malpractice insurance during petitioner was engaged in extensive litigation in connection with the decision by the california department of corporations to again terminate her employment in date petitioner explained that the state of california had active litigation trying to get money back petitioner has incurred expenses arising from this litigation her claimed dollar_figure schedule c business_expense deduction for included a dollar_figure 3we note that petitioner had previously been terminated from the california department of corporations in and was subsequently reinstated in date after filing suit against the state of california in we take judicial_notice of these facts see forrest v commissioner tcmemo_2009_228 deduction for litigation re clear name and establish self professionally a trial was held in los angeles california following trial the court with agreement of the parties set a simultaneous briefing schedule of date for opening briefs and date for reply briefs on date petitioner filed a motion for an extension of time to file a brief the court granted her motion and gave her until date to file her opening brief and gave both parties until date to file a reply brief on date petitioner filed yet another motion requesting to extend time to file briefs and stating that she intended to submit a brief by express mail over the weekend for delivery on monday date the court had still not received a brief from petitioner by date when it denied her motion subsequently on date petitioner filed a status report indicating she would soon complete her los angeles superior court trial matters and address her tax matters on date the court still having received no opening brief from petitioner entered an order that it would no longer wait for or accept briefs from petitioner in this case 4as she did in her companion federal_income_tax case for forrest v commissioner docket no tried separately at the same trial session petitioner has followed a practice of requesting repeated extensions of time and then failing to file a brief we caution petitioner against abusing continued opinion i burden_of_proof as a general_rule the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however the withholding credit and schedule c deduction issues were not raised in the statutory_notice_of_deficiency and are therefore new matters within the meaning of rule a thus as respondent has conceded with respect to those issues the burden_of_proof lies with respondent because petitioner raised the issue related to the deductions for her pension repayments she carries the burden_of_proof as to that issue ii whether petitioner is entitled to a federal_income_tax withholding credit of dollar_figure for the tax_year sec_6213 allows the taxpayer to seek judicial review of a proposed deficiency before this court under sec_6211 a deficiency is determined without regard to payment on account of estimated_tax without regard to the credit under continued our processes and remind her that sec_6673 allows us in our discretion to require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies sec_31 sec_31 generally allows the taxpayer to claim a credit for federal_income_tax withheld from wages for that taxable_year the amount of an overstated credit may be summarily assessed and is not subject_to deficiency procedures sec_6201 74_tc_1097 t here is no indication that sec_6214 was intended to provide him with an alternative method for recovering on such a claim furthermore if the commissioner is allowed to raise his claim in this proceeding he would be allowed to recover on a claim that would otherwise be barred by the statute_of_limitations since the withholding credit issue is not a factor in determining the tax_deficiency we have no jurisdiction to consider it and therefore may not decide whether petitioner is entitled to a federal_income_tax withholding credit of dollar_figure for the tax_year we note that under sec_6201 respondent may if he acts timely assess any overstated withholding credit as a mathematical_or_clerical_error in the manner specified by sec_6213 iii whether petitioner is entitled to dollar_figure of schedule c business_expense deductions for the tax_year a general rules deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 the taxpayer shall keep such records 503_us_79 sec_1_6001-1 income_tax regs taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 rule a indopco inc v commissioner supra pincite welch v helvering supra pincite however as discussed above the withholding credit and schedule c deduction issues were not raised in the statutory_notice_of_deficiency and as respondent has conceded with respect to those issues the burden_of_proof lies with respondent sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 b petitioner’s schedule c other expense deduction sec_1 startup expenditures on her tax_return for in connection with her alleged practice of law petitioner claimed schedule c other expense deductions for among other items business use of telephone postage supplies toner cartridges paper clips etc copies publications seminars training travel fees re travel legal conventions and meetings hotels business associations provide networking equipment use re travel and other professional support on schedule c of her tax_return petitioner reported no income generated by her law practice but claimed dollar_figure of deductible expenses producing a loss of the same amount petitioner testified at trial that her solo law practice was a fledgling effort she wanted to figure out what kind of work she was going to do a lot of it was making expenditures making contacts doing the networking on the basis of the record including petitioner’s testimony we find that the expenses reported on schedule c of her return for insofar as related to her legal practice were not incurred in carrying on a business the expenses were incurred before it became if it ever did a business or profit- seeking activity see sec_162 128_tc_1 although sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business that is functioning as a business at the time the expenses were incurred woody v commissioner tcmemo_2009_93 affd without published opinion no d c cir date emphasis added consequently petitioner may not deduct any of those expenditures_for legal fees it is well established that even though a taxpayer’s employee status may be regarded as a trade_or_business legal fees stemming from a taxpayer’s employee status are not deductible in computing adjusted_gross_income but are to be treated only as miscellaneous_itemized_deductions subject_to the amt and to a 2-percent floor see sec_62 kenton v commissioner tcmemo_2006_13 included in petitioner’s dollar_figure of claimed business_expense deductions was a schedule c business_expense deduction for litigation re clear name and establish self professionally this litigation arose from the decision by the california department of corporations to terminate petitioner’s employment because petitioner’s litigation relates to her status as an employee she is not entitled to a schedule c business_expense deduction instead petitioner may be entitled to a schedule a miscellaneous itemized_deduction for such litigation expenses see kenton v commissioner supra 5we note that under sec_62 as amended effective date attorney fees and court costs paid_by the taxpayer in connection with discrimination law suits paid after date with respect to any judgment or settlement occurring after that date are allowed as a deduction in computing adjusted_gross_income with the result that they are not subject_to the amt and are not subject_to the 2-percent floor kenton continued iv whether petitioner is entitled to a deduction under sec_1341 for amounts deducted from her pension distributions during the tax_year sec_1341 provides a deduction for an item_of_income that was included in gross_income in a prior tax_year that was required to be repaid in a subsequent tax_year the provision has three basic requirements the item must have been included as gross_income for a prior taxable_year because it appeared that the taxpayer had an unrestricted right to it the deduction is allowable for the taxable_year at issue because it was established after the close of the prior taxable_year that the taxpayer did not have an unrestricted right to it and the amount of such deduction exceeds dollar_figure sec_1341 if all of these requirements are met the taxpayer may deduct the item from the current years’ taxes id petitioner reported pension distributions of dollar_figure as income for the tax_year she was required to make repayments on pension distributions from earlier tax years out of her current year’s distribution because petitioner claims that she had previously included the pension distribution that she was required to repay in some prior tax_year and at which time it had continued v commissioner tcmemo_2006_13 however as petitioner has not included in her gross_income for any proceeds from a judgment or settlement of the litigation in which she incurred the legal expenses she is not entitled to deduct those fees under sec_62 appeared that she had an unrestricted right to it she is entitled to deduct in the amounts repaid in at trial petitioner proffered only three monthly distribution statements these statements do not indicate whether the amounts listed under recover overpayment highlighted by petitioner were included or excluded from the gross pension distribution if petitioner’s pension distributions were gross amounts she might be entitled to a sec_1341 deduction provided she met the dollar_figure deduction floor if however amounts to cover repayments were deducted from or netted against petitioner’s pension payment and also 6respondent objected to petitioner’s monthly distribution statements’ being admitted into evidence on grounds of relevance we deferred ruling on the admissibility of those statements to give petitioner more time to gather additional documentation of the distributions as well as the statements for the missing months petitioner failed to submit any such additional documentation fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence the distribution statements are relevant to show that petitioner made repayments on her pension distributions from earlier tax years however we note that these documents constitute hearsay and because they are not accompanied by any type of certification or witness identification they do not fall within the business records exception to hearsay under fed r evid and respondent did not raise a hearsay objection at trial and thus waived it see fed r evid a we now overrule the objection on the basis of relevance however we note that had these documents been denied admission it would not have changed the result because petitioner failed to submit additional documentation to clarify whether the deductions had been included in gross distributions or had already been deducted deducted from her total form_1099 yearend tax statement or other tax information reporting form then she was already making the repayment with pretax income and a sec_1341 deduction would in effect give her a second deduction petitioner presented no evidence that she had included the prior pension distributions in a prior tax_year nor that the deduction would have met the dollar_figure floor as discussed above the burden_of_proof for this issue rests on petitioner she has failed to carry her burden and is not entitled to a deduction under sec_1341 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
